 BOSTON GAS COMPANY219V. THE REMEDYHaving found that Respondenthas engaged in unfairlabor practices, I recom-mend thatit ceaseand desist therefrom and take certain affirmativeaction designedto effectuatethe policiesof the Act.I have found that Respondent discriminatorily removed Breen as Dracut corre-spondenton orabout January 23, 1961, and discharged him from all employmenton March 20, 1961. I therefore recommend that Respondent immediately offerhim reinstatement to both of his formerpositions,without prejudice to his seniorityor other rights and privileges. It is further recommended that Respondent makeBreen whole for any loss of earnings he may have suffered as the result of thediscriminationagainsthim since March 23, 1961.All loss of earnings shall becomputed in accordance with the formula and method prescribed in F.W. Wool-worth Company,90 NLRB 289.Having also found that Dudley was discriminatorily transferred to the nightshift, it is recommended that Respondent immediately offer him reinstatement to hisformer daytime position on the Sunday edition, without prejudice to his seniority orother rights and privileges.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) ofthe Act.2.Newspaper Guild of Greater Boston, Local 32, American Newspaper Guild,AFL-CIO, is a labor organization within the meaning of Section 2(5) of the Act.3.By discriminatorily removing Breen as Dracut correspondent on January 23,1961, and by discharging him on March 20, 1961, Respondent violated Section 8(a)(3) and (1) of the Act.4.By discriminatorily transferring Dudley to the night shift, Respondent violatedSection 8(a) (3) of the Act.5.By interrogating its employees concerning their membership in or activities onbehalf of the Guild, and by threatening them with reprisals if they continuedtheirmembership or activities therein, Respondent violated Section 8(a)(1) of theAct.6.By the grant of the wage increases on July 18, 1961, to dissuade its employeesfrom joining or supporting the Guild, Respondent violated Section 8(a)(1) of theAct.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.8.Respondent did not violate the Act by reprimanding Christine Hansen for hertardiness.9.Respondent did not violate the Act on or about March 27, 1961, or promiseits employees economic benefits if they would cease support of the Guild.10.Respondent did not violate Section 8(a)(4) of the Act.[Recommendations omitted from publication.]Boston Gas Company and Utility Workers Union of America,AFL-CIO,PetitionerandLocal Union No. 12003 and LocalUnion No. 12118,District50, UnitedMine Workersof America.Case No. 1-RC-5691.March 1l, 196,2SECOND SUPPLEMENTAL DECISION AND ORDERCLARIFYINGCERTIFICATION OF REPRESENTATIVESOn November 4, 1960, after an election conducted pursuant to aDecision and Direction of Election,' the Regional Director for theCBostonGas Company,129 NLRB 369. This Decision and Directionof Election wassubsequently modified by the Board in a Supplemental Decision, 130 NLRB 1230.136 NLRB No. 14. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDFirst Region issued a certification of representatives in which he cer-tified Local Union No. 12003 and Local Union No. 12118, District 50,United Mine Workers of America, herein called the Union, as thecollective-bargaining representative for a unit of the followingemployees :All employees of the Employer excluding executives, secretaries,toexecutives, superintendents, confidential clerks, salesmen,professional employees, guards, and all supervisors as defined inthe Act.On November 21, 1960, the Employer filed a request for clarifica-tion of the scope of the unit, alleging, in effect, that all those employedin some 11-named job classifications were supervisors within the mean-ing of the Act, and "should not be considered within the bargainingunit."On November 30 and December 9, 1960, the Union also filed asimilar request for clarification, alleging that those employed in some62 other named job classifications were neither supervisors within themeaning of the Act nor confidential employees, and therefore shouldbe included in the unit.On March 31, 1961, the Board directed that a hearing be held todetermine, in effect, whether those persons occupying the 73 job classi-fications in dispute were properly within or without the unit describedabove.A hearing was held before M. Alice Fountain, hearing officer,on April 27 and 28, May 2, 11, and 31, and June 2,12, 16, and 28, 1961.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its power in connection withthis proceeding to a three-member panel [Members Rodgers, Fanning,and Brown].Upon the entire record in the case, the Board finds : 2Before turning to the unit placement of those employed in the 11-named job classifications set forth in the Employer's request for clari-fication,3 we shall consider several union motions to dismiss whichwere referred to the Board by the hearing officer.The motions to dis-miss are based on three principal grounds. First, the Union contends,in effect, that as the Board found its earlier contract with the Em-ployer constituted a bar to the representation petition, the Board mustalso find that this same contract constitutes a bar to the Employer's2The Union's request for oral aigunient before the Board is hereby denied as the recordand briefs adequately present the issues and positions of the parties3During the course of the hearing,the Union moved to withdraw its November 30 andDecember 9, 1960, motions for clarifications described above. In the absence of objec-tion, and as no evidence was presented during the course of the hearing with respect tothe unit placement of the employees employed in the job classifications referred to in theUnion's requests for clarification, the Union's motion to withdraw its November 30 andDecember 1960 iequests for clarification,is hereby granted BOSTON GAS COMPANY221motion for clarification. Secondly, the Union contends that as no rep-resentation petition or unfair labor practice charge is currently pend-ing, the Board cannot consider the Employer's request for clarifica-tion.Finally, the Union argues, in effect, that as the parties enteredinto a "new contract" covering the disputed job classifications afterthe Employer filed its request, any present consideration of the Em-ployer's request to clarify is "untimely."We find no merit in thesecontentions of the Union.The Employer does not now seek to question the Union's representa-tive status, and the Board's contract-bar rules designed to deal withsituations involving questions concerning representation are not ap-plicable to the instant proceeding.4Rather the Employer now seeksonly a clarification or amendment of an outstanding certification, andit is within the Board's authority to decide the issues thus raised by theEmployer. For, as the Board has previously stated, its power to issuecertifications under Section 9 (c) necessarily implies the authority topolice such certifications by clarifications or amendment.5Further-more, the Board will exercise its power in this regard even though norepresentation petition or unfair labor practice charge is currentlypending.6Finally, the record does not show that the parties, eitherby the "new contract," or in any other manner, agreed as to the unitplacement of those persons now in dispute. Indeed the record showsthat the prefatory statement to the current job classification andwage rates contract between the parties takes note of the fact that thebargaining unit status of those involved in the instant proceeding iscurrently pending before the Board, and that such persons will notbe included in the bargaining unit until such time as their unit place-ment is determined by the Board.Accordingly, in view of the fore-going, and on the basis of the entire record, we shall deny those unionmotions to dismiss which have been referred to us by the hearingofficer.Turning to the merits of the proceeding, the Employer contendsthat all transportation foremen, foremen dispatchers, assistant dis-patchers, street foremen, chief dispatchers, dispatchers-central dis-trict, dispatcher-west district-day, inspector of foreign openings, as-sistant supervisor-outside collectors, supervisors-outside collections,and dispatcher-commercial industrial sales are supervisors within themeaning of the Act and should thereby be excluded from the ap-propriate unit.The Union disputes the supervisory status of thesepersons, contending that they have been included in the bargainingunit since 1937, that there have been no changes in their duties and*Phillips Petroleum Company,129 NLRB 813,814, footnote 3SeealsoThe MountainStates Telephone and TelegraphCompany,130 NLRB 3886Phillips Petroleum Company, supra; The Bell Telephone Company of Pennsylvania,118 NLRB 371, 3736 SeePhillips Petroleum Company,supra; Mississippi Lime Company,124 NLRB 884. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDresponsibilities since 1937, and that they are not in fact supervisorswithin the meaning of the Act.Accordingly, the Union would in-clude them in the unit heretofore found to be appropriate.Transportation foremen:The Employer employs two transporta-tion foremen at its vehicle repair shop at 144 McBride Street, JamaicaPlain, Boston.The Employer contends that these foremen supervisethe work of mechanics, garagemen, digger operators, and a porter,and that ultimately they are responsible for the repair and main-tenance of company trucks. The record shows that these foremen arepaid 29 cents an hour more than the highest-paid employee underthem.They do no repair work except in training sessions, select par-ticular mechanics for individual jobs, authorize overtime when nec-essary repairs cannot be completed during the regular night shift,reprimand employees for improper work, and are "held responsiblefor the work" of those assigned to the above-described vehicle repairshop.In addition, the record shows that the Employer would notconsider an employee assigned to this work area for promotion unlesshe has the full recommendation of the foreman. Further, the assistantsupervisor of transportation to whom these foremen report, works inthe transportation office located in another building a short distanceaway, and is not present at all on the night shift, leaving the foremanthen on duty in sole charge of the garage. In these circumstances,and as the foremen rotate on the day and night shift every 15 weeks,we find that the transportation foremen are supervisors within themeaning of the Act 7Foreman dispatchers and assistant dispatchers:The Employer em-ploys five foremen and five assistant dispatchers in its customer servicedepartment at the McBride Street building.The Employer contendsin principal part that these employees responsibly direct and assignthe work of the servicemen in the field and, accordingly, should beexcluded from the unit as supervisors.The foreman dispatchers areassigned to varying shifts so as to provide dispatcher coverage on a 24-hour, 7-day week basis.The assistant dispatchers work with the fore-man dispatchers on varying shifts.Customer complaints and servicecalls are forwarded to the dispatch office where work order prioritiesare determined.As the servicemen report in by telephone, the workorders are assigned by the foreman dispatcher or assistant dispatcheraccording to the priority ratings. In unusual or emergency cases, thedispatchers will make direct contact with a serviceman via radio com-munication assigning the work order immediately.The dispatchersand assistant dispatchers do not visit the jobsites and their only con-tact with the servicemen is by phone or radio. Further, the service-men, with the exception of approximately 20 servicemen who are onshift work, report each morning and evening to their immediate super-4 E g, Alabama-Tennessee Natural Gas Company,110 NLRB390, 392 BOSTON GAS COMPANY223visors, the service foremen, at the McBride Street office for initial workassignments and to review the day's work.'During the day eachserviceman also meets his service foreman at least once at a predeter-mined location to review work assignments.The remainder of theirwork assignments are received via telephone or radio from the foremandispatchers or assistant dispatchers located at the dispatch office. Inthese circumstances, and in view of the availability of direct fieldsupervision by the service foreman, we find that the transmission ofwork assignment orders to the servicemen does not constitute "respon-sible direction" within the meaning of the Act .9In addition to the foregoing, the Employer also contends that theforeman dispatchers and assistant dispatchers otherwise possess andexercise supervisory authority in emergency situations, in the authori-zation of overtime, in the assignment of priorities to work orders, andin the assignment and transferring of the servicemen from one job toanother.As to their duties in emergency situations, the record indi-cates that the dispatchers exercise considerable discretion in deter-mining the extent of the initial steps to be taken to cope with thesituation.However, he record also indicates that the action taken insuch situations involves certain predetermined procedures varying ineach case only in a degree corresponding to the extent of the emer-gency.As to the authorization of overtime, the record shows that thedispatchers are contacted by the servicemen when a job cannot befinished during the normal shift. In such situations, the dispatchercan authorize short periods of overtime to complete the work.Ap-parently, however, this authority is only exercisable where the over-time involved is relatively short and the job cannot be held over untilthe next day. If a longer period of time is necessary to complete thework, it is assigned to the following shift.As to the assignment ofjob priorities and the selection of servicemen to work a particular job,the record shows that the dispatchers have progressed through theranks and are, from past experience, thoroughly familiar with thetype of work performed by the servicemen and the situations that mayconfront them.Thus, although the functions of assigning prioritiesand servicemen to particular jobs might at first appear to constituteresponsible direction, careful consideration of the record does not con-vince us that this is so.On the contrary, the record indicates that thelargestmajority of situations handled by the dispatchers involveservice calls calling for the application of routine procedures andassignments. In view of the foregoing, and on the basis of the entirerecord, it appears that the dispatchers herein are primarily concerned8There are approximately 250 servicemen and helpers who report directly to and receiveorders from the service foremen,while 20 other servicemen apparently receive their workassignments by telephone or radio from the dispatchers'office.9The Baltimore Transit Company and The Baltimore Coach Company,92 NLRB 1260,1261-1264. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the maintaining of the Employer's gaslines and customer services,rather than in the day-to-day work of the servicemen or other person-nel.In these circumstances, we find that the foreman dispatchers andassistant dispatchers are not supervisors.loStreet foremen:The Employer employs 15 street foremen in thestreet division, of which 9 are assigned to the central district and 6to the west district.The Employer contends that these employeesresponsibly direct the work of crews assigned to them and thereforeshould be excluded from the unit as supervisors. The Union contendsthat they do not responsibly direct the street crews, but rather, engagein only routine direction along standardized procedures.The streetcrews lay new mains and repair or replace old mains. In addition tothe foremen, each crew consists of an equipment operator, two pipe-men, and two laborers.On occasions, a gang foreman's 11 crew ofsome five employees will be added to the street foreman's crew, and onsuch occasions the street foreman is in complete charge of the com-bined crew.The record shows that street foremen spend approxi-mately 10 percent of their time working with the crew, and the re-mainder of their time is spent directing the work of the crew andplanning the day's work.They are paid 30 cents an hour more thanthe equipment operators, the highest-paid men in the street crew.Although they do not have the authority to hire, fire, or disciplineemployees or to handle grievances, the street foremen have the au-thority to reprimand members of their crew and to recommend trans-fers for employees performing inadequate work.They grant time offfor periods up to 2 hours, and make the initial determination ofwhether or not a street crew will work overtime. In addition, whilethe district foremen may visit the street crews on the average of twicea day for short periods of time, on many occasions they do not visit thejobsite at all.The record also shows that the street foremen are inconstant contact with other contractors working at the same site, andwhere in their judgment it is necessary, they have the authority todeviate from the initial job plans, "break concrete" even though thecity permit has not arrived and to "break sidewalks" even though suchaction was not specified in the work order. In these circumstances,and on the basis of the entire record, we find the street foremen aresupervisors within the meaning of the Act.Chief dispatcher; dispatcher-central district; and dispatcher-westdistrict-day:The Employer employs two chief dispatchers (one inthe west district), five dispatchers-central district, and one dispatcher-west district-day, who are assigned to the street division.The Em-10 TheConnecticut Light and Power Company,121 NLRB 768, and cases cited therein ;see alsoCentral Mutual Telephone Company, Inc.,116 NLRB 1663, 1664-1665.n The Employer agrees that gang foremen are not supervisors on the grounds that gangforemen are really "working foremen" whose supervisory responsibilities,if any, are notas significant as those of the street foremen. BOSTON GAS COMPANY225ployer contends that the dispatching duties of these individualsinvolve responsible direction and that accordingly, they are super-visors within the meaning of the Act. The record shows that thesedispatchers receive and routinely assign work orders to the streetcrews by means of radio communication. In addition, they also dis-patch certain truckdrivers, laborers, and utility pipemen normallystationed in the yard.The work crews dispatched by these employeesare under the direct supervision of the district foremen and further,when assigned to work with the street crews, are also under the im-mediate direction of the street foremen found to be supervisors herein.As to the assignment of work orders to the truckdrivers, laborers, andutility pipemen stationed in the yard, it would appear that these as-signments are of a routine nature.Thus, the ordering of truckdriversto load and deliver certain materials clearly does not involve respon-sible direction, nor it is made so by virtue of the fact that the dis-patchers may have a voice in selecting particular materials to be used.The truckdrivers and utility pipemen apparently work with little orno supervision in the streets.However, like gang foremen crewsdescribed elsewhere herein, their work is routine, and when jobs beyondtheir capacity exist, complete crews are assigned to perform the nec-essary work.Moreover, the record does not establish that the dis-patchers directly oversee the work of the above-described employeeswhile in the yard, or while performing their assigned tasks elsewhere.In our opinion, the record does not establish that the assignment,ofwork by these dispatchers constitutes responsible direction withinthe meaning of Section 2(11) of the Act, but rather, as in the caseof foremen dispatchers discussed above, clearly shows that, except inunusual emergencies, their duties involve work of a routine naturewhich is not supervisory in character.12Accordingly, on the basis ofthe entire record, we find these employees not to be supervisors.Inspector of foreign openings:He works from 8 a.m. to 4:30 p.m.,Monday through Friday, under the immediate supervision of the as-sistant superintendent of the central district.Foreign openings aredescribed as excavations by outside contractors or municipalities inthe vicinity of the Employer's underground structures.The inspectoris in charge of a basic group of 6 to 7 handicapped employees whoare assigned as watchmen on these foreign openings.Their primaryfunction is to prevent damage to the Employer's facilities by outsideexcavators.The record shows that the inspector is notified of aforeign opening and, after inspection of the site and job plans, de-termines whether or not a watchman will be assigned to the job andwhich watchmen to assign.The inspector rarely performs any man-ual labor, and such work, where necessary, is performed by a pipeman" SeeThe Connecticut Light and Power Company,supra;andCentral MutualTelephone'Company,Inc, supra 226DECISIONSOF NATIONAL LABOR RELATIONS BOARDassignedto the inspector or by additional pipemen called in by theinspector.He has the authority to determine whether overtime is tobe worked without prior approval, to transfer a watchman from onejob to another, to designate who shall substitute for a watchman whois ill or on vacation, and to reprimand the watchmen.He may alsorecommend other disciplinary action.Finally, the record clearlyshows that the inspector of foreign openings responsibly directs thework of the watchmen and pipeman assigned to him. In such circum-stances, andon the basis of the entire record, we find the inspector offoreign openings to be a supervisor.Assistant supervisor-outside collectors :The Employer employs oneindividual in this classification who shares an Arlington Street officewith the supervisor-outside collectors and an attorney.The super-visor of outside collectors, an admitted supervisor, and the attorneyare excluded from the bargaining unit.The record shows that theassistantsupervisor and the supervisor both process collection orders,classifying them for assignment to the various collectors.Either orboth will answer any problems the collectors have, both at the startof the day and by telephone contact during the day.At the end ofthe day, if a collector had any unusual incidents on his route, he woulddiscuss the same with the assistant or the supervisor, whichever isavailable, and where the assistant felt it necessary, the collector wouldsubmit a written report of the incident for the company files. Inaddition, the assistant supervisor will check the collector's collectionbundles to determine the number of calls, collections, discontinuances,and meters read, speak to the collector if he is failing in any of thesefeatures, and generally review the performance of the collectors.Where partial payments have been collected, the assistant will reviewthe same, and if in his opinion it is inadequate, the account is remittedto the unfinished accounts for further reassignments.The assistantcan alsoreprimand collectors and recommend discipline, and decideswhen a trainee is ready for collection work. In addition, either theassistantor the supervisor will make up and deliver to the assistantsuperintendent a verbal weekly report on the operation of the collec-tion office.Further, the assistant regularly substitutes for the super-visor while he is on vacation, ill, and approximately 1 day each weekwhile the supervisoris inspectingbranch collectionoffices.In suchcircumstances, we find the assistant supervisor-outside collectors tobe a supervisor.13Supervisor-outside collections:The Employer employs three su-pervisors-outside collections who are assigned to the Newton, Quincy,and Braintree districts, respectively.They are directly responsibleto the supervisor of outside collectors for the work performance of13Malden Publications,Inc.,Medford Publications,Inc.,129 NLRB 792, 793 BOSTON GASCOMPANY227a varying number of collectors, meter readers, and bill delivers. Indirecting the collectors, meter readers, and bill deliverers, the super-visors see to it that the men report on time, are assigned their workfor the day, complete that work, and make their reports at the end ofthe day.Where necessary, they can authorize overtime for the meterreaders, recommend promotions, grant time off with pay for shortperiods of time, approve carfare expenses for reimbursement by theEmployer, and correct tardiness.They are also responsible for seeingthat the men adhere to the rules set forth in the Employer's manual forcollectors and meter readers and where violations of the rules requireinstant action, the supervisors have the authority to suspend the manimmediately cutting off his pay until further notice.Moreover, thesupervisors-outside collections are paid from some $6 to $36 more perweek than the employees for whose work they are responsible. Insuch circumstances, we find the supervisors-outside collections to besupervisors within the meaning of the Act.14Dispatcher-commercial industrial sales:The Employer contendsthat the dispatcher responsibly directs the work of 11 servicemen as-signed to the new construction and volume sales department.TheUnion, in opposing the Employer's position, contends that any ordersthat this dispatcher might issue to the servicemen are routine and donot involve responsible direction.The record shows that thedispatcher-commercial industrial sales and his superior, the industrialcommercial foreman, an admitted supervisor, share an office in theArlington Street building.Here, unlike those dispatchers assignedto the customer service department and to the street division which wehave heretofore considered and found not to be supervisors within themeaning of the Act, the industrial commercial foreman, and in hisabsence, the dispatcher-commercial industrial sales, is directly respon-sible for the work performance of 11 servicemen. It appears thatthe foreman spends at least 50 percent of his time away from theoffice.The servicemen report daily to the foreman or the dispatchereach morning, and either the foreman or the dispatcher reviews withthem their work of the previous day, and assigns new work to them.The record also shows that all service requests received during the dayare referred by either the foreman or the dispatcher to the servicemenby telephone as they periodically report in.At night and on week-ends, service requests are referred either to the foreman or the dis-patcher at home and they in turn will call a serviceman at home andassign him to the job.The foreman, and in his absence, the dis-patcher, have authority to determine whether or not overtime is to beworked and to instruct a serviceman to work overtime, to assignhelpers to particular servicemen for on-the-job training, to authori7.p14 SeeThe Wichita Water Company,93 NLRB 895, 897.641795-63-vol. 136--16 228DECISIONS OF NATIONAL LABOR RELATIONS BOARD-short periods of time off, to discipline servicemen for improper work,transfer servicemen from one district to another, and to determine.the work priorities for the servicemen.As the parties admit that theforeman is a supervisor within the meaning of the Act, and as it ap-pears that the dispatcher substitutes for the foreman during the fore-man's absence, and as the record shows that the foreman is out of the.office each day for approximately 50 percent of the time, we find thedispatcher-commercial industrial sales to be a supervisor within themeaning of the Act.As we have herein found that the transportation foremen, streetforemen, inspector of foreign openings, assistant supervisor-outsidecollectors,supervisors-outsidecollections,and the dispatcher-commercial industrial sales are supervisors within the meaning of theAct, we shall exclude them from the unit heretofore found appropri-ate.We have also found that the foremen dispatchers, assistant dis-patchers, chief dispatcher, dispatcher-central district, and thedispatcher-west district-day are not supervisors within the meaningof the Act as contended by the Employer.Accordingly, we shallinclude these employees in the unit heretofore found appropriate.ORDERIT Is HEREBY ORDERED that the certification heretofore issued in the,above-captioned proceeding, be, and it hereby is, clarified by specifi-cally including all foremen dispatchers, assistant dispatchers, chiefdispatchers,dispatcher-centraldistrict,and the dispatcher-westdistrict-day and by specifically excluding, as supervisors, all trans-portation foremen, street foremen, inspector of foreign openings, as-,sistant supervisor-outside collectors, supervisor-outside collections,and dispatcher-commercial industrial sales.National Company, Inc.andIndependent Union of Plant Pro-tection Employees.Case No. 1-C A-3479.March 13, 1962DECISION AND ORDEROn December 11, 1961, Trial Examiner James F. Foley issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the Intermediate Report attached hereto.Thereafter, the General Counsel filed exceptions to the IntermediateReport and a supporting brief, and the Respondent filed a brief in,support of the Intermediate Report.136 NLRB No. 21.